Gaynor, J.:
The tenant had been in possession under a monthly tenancy- for about 12 years. On the landlord’s agent raising his rent from $16 to $17 a month, the tenant asked the agent for a 3 years’lease. He made and delivered to him such a lease in writing; not in the landlord’s name, however, but in his own name. If, nevertheless, we deem it the landlord’s lease .(for it was not' under seal), it was void because . the agent had no written authority toi-make it. Section 207 of the Beal Property Law requires written authority to an agent to make a lease for his landlord for. more than one year in order that the lease may be valid. The landlord never - ratified tjie act of the agent in making the lease.' Beceiving the rent was not a ratification. There "can. be no ratification without knowledge of the facts. The evidence shows without.dispute that the' agent was restricted by the landlord to the making of monthly .leases only, and the landlord never knew that he made the lease in question. If a land*516lord make a lease which .is void under the statute of fraud's for being for more than one year and not in; Writing, it is good for a year ; but that is not the case before us; the landlord did not make the present lease; if hé had done so, either himself or through his agent, lie would be bound, by it for the whole - term for it is. in writing, As it is, tlie -landlord is nob bound by the act of his agent in excess of his authority, for-power to make leases for years is not necessarily within a real estate agent’s authority to lease,>nd to be implied, in favor' of persons to whom he makes leases. It is for them to áscertain the extent of his authority.
•The final order should be reversed.
Hirschberg, P. J., Hooker, Rich and Miller, JJ., concurred:
Final order of the Municipal. Court reversed and new trial ordered, costs to abide the event.